FILED
                            NOT FOR PUBLICATION                                JUN 19 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MAX EVERHARDUS DE FRETES,                        No. 09-70462

              Petitioner,                        Agency No. A096-338-575

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted June 14, 2013**
                             San Francisco, California

Before: O’SCANNLAIN and M. SMITH, Circuit Judges, and SINGLETON,
Senior District Judge.***

       Max Everhardus De Fretes, a native and citizen of Indonesia, petitions for

review of a Board of Immigration Appeals’ order dismissing his appeal from an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). Because the

parties are familiar with the factual and procedural history of this case, we repeat

only those facts necessary to resolve the issues raised on appeal. We review for

substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.

2003), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that the attacks on De

Fretes’s residential community, including the burning and looting of his family’s

home and other incidents of civil strife, do not rise to the level of past persecution.

See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). In addition, substantial

evidence supports the agency’s finding that De Fretes failed to demonstrate a well-

founded fear of future persecution because he can relocate to another part of

Indonesia. See 8 C.F.R. § 1208.13(b)(3)(i). Accordingly, De Fretes’s asylum

claim fails.

      Because De Fretes failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See

Gonzalez-Hernandez, 336 F.3d at 1001 n.5 (citing Ghaly v. INS, 58 F.3d 1425,

1429 (9th Cir. 1995)).




                                           2
      Finally, substantial evidence supports the agency’s denial of CAT relief

because De Fretes failed to establish it is more likely than not he would be tortured

upon return to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir.

2009).

      PETITION FOR REVIEW DENIED.




                                          3